Gaynor, J.:
The relator was found in a house of fornication by two police officers who went there to try to get evidence against the keeper." He was off duty at the time. He claims that he went tlzez-e in search of a woman who had forfeited her bail. He produced testimony which made that out, if tznze, but it was not believed by the deputy commissioner before whom the evidence was taken. The relator claimed that a lawyer who was attempting to capture the woman had some time before informed him of the case and requested him" to search for her. But the relator never reported the case at the station house. It may be that the deputy commissioner was unconsciously influenced against the relator’s defense by the hectoring, dilatory, captious, repetitious and vexatious way in which it was conducted by his counsel, especially in the cross-examination of witnesses, and the many useless objections and exceptions interposed.. If the relator had an honest defense, the deputy comznissioner might well have expected to have it presented in a simple and straightforward manner. The deputy commissioner tried the case with infinite patience considering the way it was conducted for the relator. The comznon-law rules of evidence do not apply in their strictness to police trials, and yet objections and exceptions were taken throughout this trial as though they do. The relator was also properly found guilty of calling the captain a liar when the latter publicly spoke of his conduct *910to the platoon. The conviction should be affirmed.